                Case:
ILND 450 (Rev. 10/13)    1:20-cv-00383
                      Judgment in a Civil Action   Document #: 35 Filed: 10/21/20 Page 1 of 1 PageID #:287

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

    Sream, Inc., Republic Technologies (NA), LLC,

    Plaintiff(s),
                                                                     Case No. 20-cv-383
    v.                                                               Judge John Z. Lee

    Lee International, LLC , Candace Lee,

    Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s) Sream, Inc., Republic Technologies (NA), LLC
                    and against defendant(s) Lee International, LLC , Candace Lee
                    in the amount of $30,664.10 ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge      presiding, and the jury has rendered a verdict.
         tried by Judge      without a jury and the above decision was reached.
         decided by Judge John Z. Lee on a motion for default judgment.



Date: 10/21/2020                                                 Thomas G. Bruton, Clerk of Court

                                                                 Carmen Acevedo, Deputy Clerk
